 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT is made and entered into as of the fourth day of
August, 2004, by and between CHICO’S FAS, INC. a Florida corporation (the
“Employer”), and CHARLES L. NESBIT, JR. (the “Employee”).

WITNESSETH:

     1. Employment. The Employer hereby employs the Employee, and the Employee
hereby accepts such employment, upon the terms and subject to the conditions set
forth in this Agreement.

     2. Term. Subject to the provisions of termination as hereinafter provided,
the term of employment under this Agreement shall commence August 4, 2004 (the
“Commencement Date”) and shall continue through August 3, 2005; provided,
however, that beginning on August 3, 2005 and on each August 3rd (each a
“Renewal Date”) thereafter, the term of this Agreement shall automatically be
extended for one additional year, unless either party gives the other written
notice of non-renewal at least ninety (90) days prior to any such Renewal Date.

     3. Compensation; Reimbursement, Etc.

          (a) Basic Salary. The Employer shall pay to the Employee as
compensation for all services rendered by the Employee during the term of this
Agreement a basic annualized salary of $300,000 per year (the “Basic Salary”),
or such other sum as the parties may agree on from time to time, payable monthly
or in other more frequent installments, as determined by the Employer. The Board
of Directors of the Employer shall have the right to increase the Employee’s
compensation from time to time by action of the Board of Directors. In addition,
the Board of Directors of the Employer, in its discretion, may, with respect to
any year during the term hereof, award a bonus or bonuses to the Employee in
addition to the bonuses provided for in Sections 3(b). The compensation provided
for in this Section 3(a) shall be in addition to any pension or profit sharing
payments set aside or allocated for the benefit of the Employee.

          (b) Bonus. In addition to the Basic Salary paid pursuant to
Section 3(a), the Employer shall pay as incentive compensation a semi annual
bonus based upon the Employee’s performance and computed in accordance with an
incentive management bonus plan that is each year recommended and/or approved by
the Compensation and Benefits Committee of the Employer and subsequently adopted
by the Board of Directors of the Employer. The Employee’s participation in such
incentive management bonus plan shall be on the basis and terms as recommended
and/or approved by the Compensation and Benefits Committee of the Employer and
subsequently adopted by the Board of Directors of the Employer, understanding
that the bonuses and criteria may differ among the Employer’s officers as
recommended and/or approved by the Compensation and Benefits Committee and
subsequently determined and/or approved by the Board of Directors and, provided
that for each bonus period during the term of this Agreement the minimum bonus,
which is earned only if the criteria established from time to

 



--------------------------------------------------------------------------------



 



time with respect to such minimum bonus are met, shall be equal to 50% of the
Employee’s Basic Salary during such bonus period and the maximum bonus, which is
earned only if the criteria established from time to time for such maximum bonus
are met, shall be equal to 100% of the Employee’s Basic Salary during such bonus
period. In addition, during the first twelve (12) months of the term of this
Agreement and provided that the Employee remains employed during the entire
twelve (12) month period, the aggregate bonus paid to the Employee (which shall
be the sum of the bonus payable with respect to the period from August 4, 2004
through the end of fiscal year 2004 and the bonus payable with respect to the
first 6 months of fiscal year 2005) shall be no less than $150,000.

          (c) Stock Options. Effective as of August 4, 2004, the Employee shall
receive one or more nonqualified stock options to purchase an aggregate of
100,000 shares of the Employer’s common stock. The right to purchase such stock
shall be nontransferable and shall vest in equal thirds on each one (1) year
anniversary of the grant date over a three (3) year period commencing one (1)
year after the Commencement Date. The options shall have a term of ten
(10) years and the exercise price of the options shall be equal to the closing
market price of the stock on the date of grant. The options shall become fully
vested upon the occurrence of any of the following: (i) a termination of
Employee’s employment by the Employer without Good Cause (as defined below); or
(ii) the occurrence of a Change in Control (as defined below) (the “Accelerated
Vesting”). The Employer may grant said stock options either under the Employer’s
currently existing stock option plans (“Plans”), or in such other manner as may
be determined by the Employer; provided, however, that the terms pursuant to
which the stock option is granted, if granted outside of the Plans, shall be
substantially similar to the terms of grant contained in the Plans, and further
provided, that in any case the shares of common stock underlying the options
shall be registered on Form S-8 (or an equivalent registration statement).
During the Employment Term, the Employee shall also be eligible to receive
additional stock options as determined by the Board of Directors (or the
appropriate committee thereof) in accordance with the Employer’s practices
applicable to senior officers of the Employer.

          (d) Reimbursements. The Employer shall reimburse the Employee for all
reasonable expenses incurred by the Employee in the performance of his duties
under this Agreement; provided, however, that the Employee must furnish to the
Employer an itemized account, satisfactory to the Employer, in substantiation of
such expenditures. The Employee shall be entitled to first class air travel
where the travel involves a domestic flight in excess of four (4) hours or an
international flight.

          (e) Other Fringe Benefits. The Employee shall be entitled to such
fringe benefits including, but not limited to, medical and insurance benefits as
may be provided from time to time by the Employer to other management employees
of the Employer.

          (f) Automobile. The Employee shall provide his own automobile for use
as an employee hereunder. The Employer shall provide the Employee with an
automobile allowance of $2,000 per month ($24,000 per year).

          (g) Relocation and Moving Expenses; Commuting Expenses.

2



--------------------------------------------------------------------------------



 



               (i) Moving. To assist the Employee in moving from Winston-Salem,
North Carolina to a southwest Florida location within fifty (50) miles of the
Employer’s Fort Myers headquarters, the Employer shall reimburse the Employee
for all reasonable and customary moving expenses for household goods packing and
transportation incurred therewith by the Employee and, if required because the
Employee’s permanent home in southwest Florida is still under construction at
the time of the move, for up to twelve (12) months household goods storage costs
and, upon completion of the move, shall pay to the Employee $25,000 to cover any
incidental moving expenses and house closing costs (collectively, the “Moving
Expenses Payment”).

               (ii) Commuting Expenses. The Employer acknowledges that the
Employee has a residence in the Winston-Salem, North Carolina area and will
establish a temporary residence in the Fort Myers, Florida area. The Employer
shall reimburse the Employee for or shall pay directly for, as the case may be,
reasonable housing and commuting expenses incurred by Employee in connection
with the performance of his obligations under this Agreement for a period of up
to six (6) months from the date of this Agreement of (1) temporary living
expenses in the Fort Myers, Florida area, with the understanding that living
accommodations may be arranged for by the Employer and (2) reasonable travel
expenses between Employee’s residence in Winston-Salem, North Carolina and the
Employer’s corporate offices for up to two round trips per month (the “Commuting
Expenses Payment”).

               (iii) Relocation Expenses. With respect to the Employee’s primary
residence in the Winston-Salem, North Carolina area, on or before the
Commencement Date, the Employee will list such primary residence for sale with
an agency specializing in the sale of similar homes. If such primary residence
sells by February 4, 2005, the Employer will reimburse the Employee for the real
estate selling commission paid, up to a maximum of $75,000 (the “Commission
Payment”). If such primary residence has not sold by February 4, 2005, the
Employer and the Employee will engage in a review of the Employee’s performance
and future potential with the Employer (the “Review”). If, as a result of the
Review, both parties agree that the Employee’s performance is meeting with the
Employer’s expectations and that it is in the interest of the Employer for the
Employee to complete his permanent relocation to southwest Florida, the Employee
shall have the option, exercisable any time from that date until August 1, 2005,
to cause the Employer to purchase the Employee’s primary residence in the
Winston-Salem, North Carolina area for a price equal to the fair market value of
such primary residence (the “Put Option”); provided that if the Put Option is
not exercised by August 3, 2005, the Employer will be relieved of any and all
obligation to purchase the primary residence and of any and all obligation to
reimburse the Employee for the real estate selling commission. If, as a result
of the Review, the parties are not in agreement that the Employee’s performance
is meeting with the Employer’s expectations and are not in agreement that it is
in the interest of the Employer for the Employee to complete his permanent
relocation to southwest Florida, the Employer will be relieved of any and all
obligation to purchase the primary residence and of any and all obligation to
reimburse the Employee for the real estate selling commission. In order to
determine the fair market value of the primary residence for purposes of an
exercise of the Put Option, the Employer shall secure an independent appraisal
of such primary residence, at its sole

3



--------------------------------------------------------------------------------



 



cost. If the parties both accept such independent appraisal, then such appraisal
shall be the fair market value for purposes of the Put Option; however if the
parties cannot agree, each party shall secure, at its own respective cost, an
independent appraisal of such primary residence and the fair market value shall
be the average of the three appraisals. In carrying out the Put Option, the
Employer can either (x) purchase the residence at the determined fair market
value or (y) cause the residence to be purchased by a relocation firm and then
pay to the Employee the difference between the determined fair market value and
the amount paid for the residence by the relocation firm. By mutual agreement,
the Employer and the Employee can modify any of the dates specified in this
subsection (iii).

               (iv) Gross Up. To the extent that the Moving Expenses Payment,
the Commuting Expenses Payment or the Commission Payment are subject to income
taxes payable by the Employee, the Employer shall pay the Employee an amount to
reimburse the Employee for such income taxes due on a gross-up basis.

               (v) Substantiation. The Employer will make any such payments
required under this subsection (g) relating to expenditures made by the Employee
(as opposed to those direct billed to the Employer) within 30 days after receipt
of Employee’s written request therefore, which request shall be accompanied by
documentation supporting the request for reimbursement. The Employee agrees to
cooperate with the Employer so as to obtain favorable rates for the costs and
services for which the Employer shall reimburse the Employee. The Employer
agrees that it will act reasonably in approving and reimbursing the Employee for
the Moving Expenses, Commuting Expenses and Relocation Expenses.

          (h) Deferral of Certain Compensation Payments. Notwithstanding any
other provisions of this Agreement to the contrary, any portion of the cash
compensation otherwise payable to the Employee under this Agreement shall not be
paid currently in cash to the Employee hereunder if pursuant to the provisions
of Section 162(m) of the Internal Revenue Code of 1986, as amended, or any
similar or successor provision (“Section 162(m)”), the Employer would not be
entitled to a current deduction for federal income tax purposes in respect of
the payment of such portion of the cash compensation (any such compensation
being referred to as “Section 162(m) Non-Deductible Compensation”). The payment
of any such Section 162(m) Non-Deductible Compensation shall be deferred (the
“Deferred Compensation”), pursuant to the Employer’s then effective deferred
compensation plan or, in the absence of such a plan, pursuant to such other
arrangement as will defer the recognition for federal income tax purposes of
such Deferred Compensation until such time as the Deferred Compensation can be
paid such that the Employer is entitled to a then current deduction for federal
income tax purposes. The Deferred Compensation shall be recorded on the books of
the Employer but shall be unfunded. The Employee’s right to receive the Deferred
Compensation in cash shall arise automatically no later than 30 days after the
first time when the deduction for federal income taxes by the Employer in
respect of the Section 162(m) Non-Deductible Compensation to which the Deferred
Compensation relates would no longer be prohibited by Section 162(m). Nothing
herein shall prohibit the Employee from deferring additional amounts of the
Employee’s cash compensation in accordance with the terms of any then applicable
deferred compensation plan.

4



--------------------------------------------------------------------------------



 



     4. Duties. The Employee is engaged as the Senior Vice President-Strategic
Planning & Business Development of the Employer. In addition, the Employee shall
have such other duties as may from time to time be reasonably assigned to him by
the Chief Executive Officer and/or the Board of Directors of the Employer.

     5. Extent of Services; Vacations and Days Off.

          (a) During the term of his employment under this Agreement, the
Employee shall devote such time, energy and attention during regular business
hours to the benefit and business of the Employer as may be reasonably necessary
in performing his duties pursuant to this Agreement.

          (b) The Employee shall be entitled to at least four (4) weeks of
vacation per year with pay and to such personal and sick leave with pay in
accordance with the policy of the Employer as may be established from time to
time by the Employer and applied to other senior officers of the Employer.

     6. Facilities. The Employer shall provide the Employee with a fully
furnished office, and the facilities of the Employer shall be generally
available to the Employee in the performance of his duties pursuant to this
Agreement, it being understood and contemplated by the parties that all
equipment, supplies and office personnel required in the performance of the
Employee’s duties under this Agreement shall be supplied by the Employer.

     7. Illness or Incapacity, Termination on Death, Etc..

          (a) If the Employee dies during the term of his employment, the
Employer shall pay to the estate of the Employee such compensation, including
any bonus compensation earned but not yet paid, as would otherwise have been
payable to the Employee up to the end of the month in which his death occurs
plus one (1) year’s additional basic salary compensation. The Employer shall
have no additional financial obligation under this Agreement to the Employee or
his estate. After receiving the payments provided in this subparagraph (a), the
Employee and his estate shall have no further rights under this Agreement.

          (b) (i) During any period of disability, illness or incapacity during
the term of this Agreement which renders the Employee at least temporarily
unable to perform the services required under this Agreement for a period which
shall not equal or exceed one hundred and eighty (180) continuous days, or one
hundred and eighty (180) continuous days in any one (1) year period, the
Employee shall receive the compensation payable under Section 3(a) of this
Agreement plus any bonus compensation earned but not yet paid, less any benefits
received by him under any disability insurance carried by or provided by the
Employer. All rights of the Employee under this Agreement (other than rights
already accrued) shall terminate as provided below upon the Employee’s permanent
disability (as defined below), although the Employee shall continue to receive
any disability benefits to which he may be entitled under any disability income
insurance which may be carried by or provided by the Employer from time to time.

5



--------------------------------------------------------------------------------



 



               (i) The term “permanent disability” as used in this Agreement
shall mean the inability of the Employee, as determined by the Board of
Directors of the Employer, by reason of physical or mental disability to perform
the duties required of him under this Agreement for a period of one hundred and
eighty (180) days in any one-year period. Successive periods of disability,
illness or incapacity will be considered separate periods unless the later
period of disability, illness or incapacity is due to the same or related cause
and commences less than six months from the ending of the previous period of
disability. Upon such determination, the Board of Directors may terminate the
Employee’s employment under this Agreement upon ten (10) days’ prior written
notice. If any determination of the Board of Directors with respect to permanent
disability is disputed by the Employee, the parties hereto agree to abide by the
decision of a panel of three physicians. The Employee and Employer shall each
appoint one member, and the third member of the panel shall be appointed by the
other two members. The Employee agrees to make himself available for and submit
to examinations by such physicians as may be directed by the Employer. Failure
to submit to any such examination shall constitute a breach of a material part
of this Agreement.

     8. Other Terminations.

          (a) Voluntary Termination By Employee.

               (i) The Employee may terminate his employment hereunder upon
giving at least sixty (60) days’ prior written notice.

               (ii) If the Employee gives notice pursuant to Section 8(a) above,
the Employer shall have the right to relieve the Employee, in whole or in part,
of his duties under this Agreement (without reduction in compensation through
the termination date).

          (b) Termination by Employer.

               (i) Except as otherwise provided in this Agreement, the Employer
may terminate the employment of the Employee hereunder only for good cause and
upon written notice; provided, however, that no breach or default by the
Employee shall be deemed to occur hereunder unless the Employee shall have
failed to cure the breach or default within thirty (30) days after he received
written notice thereof indicating that it is a notice of termination pursuant to
this Section of this Agreement.

               (ii) As used herein, “good cause” shall include:

               (1) the Employee’s conviction of either a felony involving moral
turpitude or any crime in connection with his employment by the Employer which
causes the Employer a substantial detriment, but specifically shall not include
traffic offenses;

               (2) actions by the Employee which clearly are contrary to the
best interests of the Employer;

6



--------------------------------------------------------------------------------



 



               (3) the Employee’s willful failure to take actions permitted by
law and necessary to implement policies of the Employer’s Board of Directors
which the Board of Directors has communicated to him in writing;

               (4) the Employee’s continued failure to attend to his duties as
an management employee of the Employer; or

               (5) any condition which either resulted from the Employee’s
substantial dependence, as determined by the Board of Directors of the Employer,
on alcohol, or any narcotic drug or other controlled or illegal substance. If
any determination of substantial dependence is disputed by the Employee, the
parties hereto agree to abide by the decision of a panel of three physicians
appointed in the manner and subject to the same penalties for noncompliance as
specified in Section 7(b)(ii) of this Agreement.

               (iii) Termination of the employment of the Employee for reasons
other than those expressly specified in this Agreement as good cause shall be
deemed to be a termination of employment “without good cause.”

          (c) Continuation of Compensation Following Termination Without Good
Cause.

               (i) If the Employer shall terminate the employment of the
Employee without good cause effective on a date earlier than the termination
date provided for in Section 2 (with the effective date of termination as so
identified by the Employer being referred to herein as the “Accelerated
Termination Date”), the Employee, until the termination date provided for in
Section 2 or until the date which is twelve (12) months after the Accelerated
Termination Date, whichever is later, shall continue to receive the Basic Salary
and other compensation and employee benefits (including without limitation the
bonus that would otherwise have been payable during such compensation
continuation period under the bonus plan in effect immediately before the
Accelerated Termination Date) that the Employer has heretofore in Section 3
agreed to pay and to provide for the Employee, in each case in the amount and
kind and at the time provided for in Section 3 and the Employer shall provide
and pay for senior officer executive level outplacement assistance at Lee Hecht
Harrison or Williams, Roberts, Young for one (1) year after such termination;
provided that, notwithstanding such termination of employment, the Employee’s
covenants set forth in Section 10 and Section 11 are intended to and shall
remain in full force and effect.

               (ii) The parties agree that, because there can be no exact
measure of the damage that would occur to the Employee as a result of a
termination by the Employer of the Employee’s employment without good cause, the
payments and benefits paid and provided pursuant to this Section 8(c) shall be
deemed to constitute liquidated damages and not a penalty for the Employer’s
termination of the Employee’s employment without good cause, and the Employer
agrees that the Employee shall not be required to mitigate his damages.

7



--------------------------------------------------------------------------------



 



          (d) Rights Upon Change in Control.

               (i) If a Change in Control of the Employer, as defined in
Section 8(d)(ii) shall occur and the Employee shall:

               (1) voluntarily terminate his employment within one year
following such Change in Control and such termination shall be as a result of
the Employee’s good faith determination that as a result of the Change in
Control and a change in circumstances thereafter significantly affecting his
position, he can no longer adequately exercise the authorities, powers,
functions or duties attached to his position as a senior officer of the
Employer; or

               (2) voluntarily terminate his employment within one year
following such Change in Control, and such termination shall be as a result of
the Employee’s good faith determination that he can no longer perform his duties
as a senior officer of the Employer by reason of a substantial diminution in his
responsibilities, status or position; or

               (3) have his employment terminated by the Employer for reasons
other than those specified in Section 8(b)(ii) within one (1) year following
such Change in Control;

then in any of the above three cases, the Employee shall have, instead of the
further rights described in Section 3(a), the right to immediately terminate
this Agreement and a nonforfeitable right to receive, payable in a lump sum, the
sum of the monthly amounts of his Basic Salary for a period equal to the greater
of 24 months or the number of full months remaining in the period from the date
of such termination through the termination date provided for in Section 2 of
this Agreement plus an amount equal to twice the aggregate of all bonuses earned
by the Employee with respect to the 12 month period ended on the fiscal quarter
end which next precedes such date of termination and the Employer shall provide
the Employee with Accelerated Vesting; provided that, notwithstanding such
termination of employment, the Employee’s covenants set forth in Section 10 and
Section 11 are intended to and shall remain in full force and effect.

               (ii) For purposes of this Agreement, a “Change in Control” shall
mean:

               (1) the obtaining by any party of fifty percent (50%) or more of
the voting shares of the Employer pursuant to a “tender offer” for such shares
as provided under Rule 14d-2 promulgated under the Securities Exchange Act of
1934, as amended, or any subsequent comparable federal rule or regulation
governing tender offers; or

               (2) individuals who were members of the Employer’s Board of
Directors immediately prior to any particular meeting of the Employer’s
shareholders which involves a contest for the election of directors fail to
constitute a majority of the members of the Employer’s Board of Directors
following such election; or

8



--------------------------------------------------------------------------------



 



               (3) the Employer’s executing an agreement concerning the sale of
substantially all of its assets to a purchaser which is not a subsidiary; or

               (4) the Employer’s adoption of a plan of dissolution or
liquidation; or

               (5) the Employer’s executing an agreement concerning a merger or
consolidation involving the Employer in which the Employer is not the surviving
corporation or if, immediately following such merger or consolidation, less than
fifty percent (50%) of the surviving corporation’s outstanding voting stock is
held by persons who are stockholders of the Employer immediately prior to such
merger or consolidation.

               (iii) The provisions of Section 8(c) and this Section 8(d) are
mutually exclusive, provided, however, that if within one year following
commencement of an 8(c) payout there shall be a Change in Control as defined in
Section 8(d)(ii), then the Employee shall be entitled to the amount payable to
the Employee under Section 8(d)(i) reduced by the amount that the Employee has
received under Section 8(c) up to the date of the change in control. The
triggering of the lump sum payment requirement of this Section 8(d) shall cause
the provisions of Section 8(c) to become inoperative. The triggering of the
continuation of payment provisions of Section 8(c) shall cause the provisions of
Section 8(d) to become inoperative except to the extent provided in this
Section 8(d)(iii).

          (e) Compensation Payable Upon Termination by Employer for Good Cause
or Voluntarily by Employee Absent Change in Control. If the employment of the
Employee is terminated for good cause under Section 8(b)(ii) of this Agreement,
or if the Employee voluntarily terminates his employment by written notice to
the Employer under Section 8(a) of this Agreement without reliance on
Section 8(d), the Employer shall pay to the Employee any compensation earned but
not paid to the Employee prior to the effective date of such termination. Under
such circumstances, such payment shall be in full and complete discharge of any
and all liabilities or obligations of the Employer to the Employee hereunder,
and the Employee shall be entitled to no further benefits under this Agreement.

          (f) Release. Payment of any compensation to the Employee under this
Section 8 following termination of employment shall be conditioned upon the
prior receipt by the Employer of a release executed by the Employee in
substantially the form attached to this Agreement as Exhibit A.

     9. Disclosure. The Employee agrees that during the term of his employment
by the Employer, he will disclose and disclose only to the Employer all ideas,
methods, plans, developments or improvements known by him which relate directly
or indirectly to the business of the Employer, whether acquired by the Employee
before or during his employment by the Employer. Nothing in this Section 9 shall
be construed as requiring any such communication

9



--------------------------------------------------------------------------------



 



where the idea, plan, method or development is lawfully protected from
disclosure as a trade secret of a third party or by any other lawful prohibition
against such communication.

     10. Confidentiality. The Employee agrees to keep in strict secrecy and
confidence any and all information the Employee assimilates or to which he has
access during his employment by the Employer and which has not been publicly
disclosed and is not a matter of common knowledge in the fields of work of the
Employer. The Employee agrees that both during and after the term of his
employment by the Employer, he will not, without the prior written consent of
the Employer, disclose any such confidential information to any third person,
partnership, joint venture, company, corporation or other organization.

     11. Noncompetition and Nonsolicitation.

     The Employee acknowledges that for the purposes of this Section 11 and
Sections 9 and 10 the term “Employer” includes not only Chico’s, but also the
White House|Black Market, Soma by Chico’s, and any other separately organized
divisions that may be established during the period of employment. The Employee
hereby acknowledges that, during and solely as a result of his employment by the
Employer, he may have received and shall continue to receive: (1) special
training and education with respect to the operations of a retail clothing chain
and other related matters, and (2) access to confidential information and
business and professional contacts. In consideration of the special and unique
opportunities afforded to the Employee by the Employer as a result of the
Employee’s employment, as outlined in the previous sentence, the Employee hereby
agrees as follows:



  a)   During the term of the Employee’s employment, whether pursuant to this
Agreement, any automatic or other renewal hereof or otherwise, and, except as
may be otherwise herein provided, for a period of one (1) year after the
termination of his employment with the Employer, regardless of the reason for
such termination, the Employee shall not, directly or indirectly, enter into,
engage in, be employed by or consult with any specialty retail business which
competes with the business of the Employer by selling, offering to sell, or
soliciting offers to buy on behalf of any specialty retail business, or by
consulting with any specialty retail business, concerning the selling of, any
women’s apparel or intimates product substantially similar to those sold or
planned to be sold by the Employer. The Employee shall not engage in such
prohibited activities either as an individual, partner, officer, director,
stockholder, employee, advisor, independent contractor, joint venturer,
consultant, agent, or representative or salesman for any person, firm,
partnership, corporation or other entity so competing with the Employer. The
restrictions of this Section 11 shall not be violated by: (i) the ownership of
no more than 2% of the outstanding securities of any company whose stock is
traded on a national securities exchange or is quoted in the Automated Quotation
System of the National Association of Securities Dealers (NASDAQ); (ii) other
outside business investments that do not in any manner conflict with the
services to be rendered by the Employee for the Employer and that do not
diminish or detract from the Employee’s ability to render his required attention
to the business of the Employer; or (iii) the Employee’s employment by (or
association with) any entity

10



--------------------------------------------------------------------------------



 



      so long as the Executive is not employed directly by the women’s apparel
or intimate products specialty store divisions thereof and no more than five
percent (5%) of the revenue of such entity under the Employee’s supervision is
generated from women’s apparel or intimate products specialty stores.     b)  
During his employment with the Employer and, except as may be otherwise herein
provided, for a period of two (2) years following the termination of his
employment with the Employer, regardless of the reason for such termination, the
Employee agrees he refrain from and will not, directly or indirectly, as an
individual, partner, officer, director, stockholder, employee, advisor,
independent contractor, joint venturer, consultant, agent, representative,
salesman or otherwise solicit any non-clerical employee of the Employer who was
such an employee as of the date of the Employee’s termination of employment to
terminate his or her employment. Nothing herein shall prevent the Employee from
serving as a reference for any employee of the Employer or from the general
advertising for employees.     c)   The period of time during which the Employee
is prohibited from engaging in certain business practices pursuant to Sections
11(a) or (b) shall be extended by any length of time during which the Employee
is in breach of such covenants.     d)   It is understood by and between the
parties hereto that the foregoing restrictive covenants set forth in Sections
11(a) through (c) are essential elements of this Agreement, and that, but for
the agreement of the Employee to comply with such covenants, the Employer would
not have agreed to enter into this Agreement. Such covenants by the Employee
shall be construed as agreements independent of any other provision in this
Agreement. The existence of any claim or cause of action of the Employee against
the Employer, whether predicated on this Agreement, or otherwise, shall not
constitute a defense to the enforcement by the Employer of such covenants.    
e)   It is agreed by the Employer and Employee that if any portion of the
covenants set forth in this Section 11 are held to be invalid, unreasonable,
arbitrary or against public policy, then such portion of such covenants shall be
considered divisible both as to time and geographical area. The Employer and
Employee agree that, if any court of competent jurisdiction determines the
specified time period or the specified geographical area applicable to this
Section 11 to be invalid, unreasonable, arbitrary or against public policy, a
lesser time period or geographical area which is determined to be reasonable,
non-arbitrary and not against public policy may be enforced against the
Employee. The Employer and the Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by the Employer.

     12. Specific Performance. The Employee agrees that damages at law will be
an insufficient remedy to the Employer if the Employee violates the terms of
Sections 9, 10 or 11 of this Agreement and that the Employer would suffer
irreparable damage as a result of such violation. Accordingly, it is agreed that
the Employer shall be entitled, upon application to a

11



--------------------------------------------------------------------------------



 



court of competent jurisdiction, to obtain injunctive relief to enforce the
provisions of such Sections, which injunctive relief shall be in addition to any
other rights or remedies available to the Employer. The Employee agrees to pay
to the Employer all costs and expenses incurred by the Employer relating to the
enforcement of the terms of Sections 9, 10 or 11 of this Agreement, including
reasonable fees and disbursements of counsel (both at trial and in appellate
proceedings).

     13. Compliance with Other Agreements. The Employee represents and warrants
that the execution of this Agreement by him and his performance of his
obligations hereunder will not conflict with, result in the breach of any
provision of or the termination of or constitute a default under any Agreement
to which the Employee is a party or by which the Employee is or may be bound.

     14. Waiver of Breach. The waiver by the Employer of a breach of any of the
provisions of this Agreement by the Employee shall not be construed as a waiver
of any subsequent breach by the Employee.

     15. Binding Effect; Assignment. The rights and obligations of the Employer
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. It is expressly acknowledged that the
provisions of Section 11 relating to noncompetition, nonsolicitation and
nonacceptance may be enforced by the Employer’s successors and assigns. This
Agreement is a personal employment contract and the rights, obligations and
interests of the Employee hereunder may not be sold, assigned, transferred,
pledged or hypothecated.

     16. Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.

     17. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

     18. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida (except any choice of law
provision of Florida law shall not apply if the law of a state or jurisdiction
other than Florida would apply thereby).

     19. Notice. All notices which are required or may be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
received if personally delivered; when transmitted if transmitted by telecopy or
similar electronic transmission method; one working day after it is sent, if
sent by recognized expedited delivery service; and five days after it is sent,
if mailed, first class mail, certified mail, return receipt requested, with
postage prepaid. In each case notice shall be sent to:

12



--------------------------------------------------------------------------------



 



     
If to the Employee:
  Charles L. Nesbit, Jr.

  2750 Wellsprings Drive

  Pfafftown, NC 27040
 
   
If to the Employer:
  Chico’s FAS, Inc.

  11215 Metro Parkway

  Ft. Myers, Florida 33912
 
   
with a copy to:
  Gary I. Teblum, Esquire

  Trenam, Kemker, Scharf, Barkin,

  Frye, O’Neill & Mullis, P.A.

  Post Office Box 1102

  Tampa, Florida 33601

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.

              CHICO’S FAS, INC.
 
       

  By:      /s/ Scott A. Edmonds

       
 
            EMPLOYEE:
 
                        /s/ Charles L. Nesbit, Jr.            Charles L. Nesbit,
Jr.

13



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
EMPLOYMENT AGREEMENT WITH
CHARLES L. NESBIT, JR.
DATED AS OF                     , 2004

Release

     WHEREAS, Charles L. Nesbit, Jr. (the “Executive”) is an employee of Chico’s
FAS, Inc., (the “Company”) and is a party to the Employment Agreement dated
August 4, 2004 (the “Agreement”);

     WHEREAS, the Executive’s employment has been terminated in accordance with
Section 8___of the Agreement; and

     WHEREAS, the Executive is required to sign this Release in order to receive
the payment of any compensation under Section 8 of the Agreement following
termination of employment.

     NOW, THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Executive
agrees as follows:

     1. This Release is effective on the date hereof and will continue in effect
as provided herein.

     2. In consideration of the payments to be made and the benefits to be
received by the Executive pursuant to the Agreement, which the Executive
acknowledges are in addition to payment and benefits to which the Executive
would be entitled to but for the Agreement, the Executive, for the Executive and
the Executive’s dependents, successors, assigns, heirs, executors and
administrators (and the Executive and their legal representatives of every
kind), hereby releases, dismisses, remises and forever discharges the Company,
its predecessors, parents, subsidiaries, divisions, related or affiliated
companies, officers, directors, stockholders, members, employees, heirs,
successors, assigns, representatives, agents and counsel (collectively the
“Released Party”) from any and all arbitrations, claims, including claims for
attorney’s fees, demands, damages, suits, proceedings, actions and/or causes of
action of any kind and every description, whether known or unknown, which the
Executive now has or may have had for, upon, or by reason of any cause
whatsoever (“claims”), against the Released Party, including but not limited to:



  (a)   any and all claims arising out of or relating to Executive’s employment
by or service with the Company and the Executive’s termination from the Company.

A-1



--------------------------------------------------------------------------------



 



  (b)   any and all claims of discrimination, including but not limited to
claims of discrimination on the basis of sex, race, age, national origin,
marital status, religion or handicap, including, specifically, but without
limiting the generality of the foregoing, any claims under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act; and     (c)   any and
all claims of wrongful or unjust discharge or breach of any contract or promise,
express or implied.

    3. The Executive understands and acknowledges that the Company does not
admit any violation of law, liability or invasion of any of the Executive rights
and that any such violation, liability or invasion is expressly denied. The
consideration provided for this Release is made for the purpose of settling and
extinguishing all claims and rights (and every other similar or dissimilar
matter) that the Executive ever had or now may have against the Company to the
extent provided in this Release. The Executive further agrees and acknowledges
that no representations, promises or inducements have been made that the Company
other than as appear in the Agreement.

    4. The Executive further agrees and acknowledges that:



  (a)   The Release provided for herein releases claims to and including the
date of this Release;     (b)   The Executive has been advised by the Company to
consult with legal counsel prior to executing this Release, has had an
opportunity to consult with and to be advised by legal counsel of the
Executive’s choice, fully understands the terms of this Release, and enters into
this Release freely, voluntarily and intending to be found.     (c)   The
Executive has been given a period of 21 days to review and consider the terms of
this Release, prior to its execution and that the Executive may use as much of
the 21 day period as the Executive desires; and     (d)   The Executive may,
within 7 days after execution, revoke this Release. Revocation shall be made by
delivering a written notice of revocation to the Chief Financial Officer at the
Company. For such revocation to be effective, written notice must be actually
received by the Chief Financial Officer at the Company no later than the close
of business on the 7th day after the Executive executes this Release. If the
Executive does exercise the Executive’s right to revoke this Release, all of the
terms and conditions of the Release shall be of no force and effect and the
Company shall not have any obligation to make payments or provide benefits to
the Executive as set forth in Sections 8 of the Agreement.

A-2



--------------------------------------------------------------------------------



 



     5. The Executive agrees that the Executive will never file a lawsuit or
other complaint asserting any claim that is released in this Release.

     6. The Executive waives and releases any claim that the Executive has or
may have to reemployment after                                            .

     IN WITNESS WHEREOF, the Executive has executed and delivered this Release
on the date set forth below.

         
Dated:
       

       

      Executive

A-3